--------------------------------------------------------------------------------


Exhibit 10.93


LIMITED RENT GUARANTY


THIS LIMITED RENT GUARANTY (this “Guaranty”) is made as of the 30th day of
December, 2004 (the “Effective Date”), by and among Marriott International,
Inc., a Delaware corporation (“Guarantor”), and CNL Philadelphia Annex, LLC, a
Delaware limited liability company formerly known as Courtyard Annex, L.L.C.
(“Landlord”).




RECITALS:


A.
Landlord is the fee owner of that certain Courtyard by Marriott located in
Philadelphia, Pennsylvania and known as the Courtyard Philadelphia Downtown (the
“Hotel Property”). Landlord and City Center Annex Tenant Corporation, a Delaware
corporation (“Tenant”), are parties to that certain Lease Agreement dated as of
November 15, 1999 (the “Hotel Lease”) with respect to the Hotel Property.
Guarantor and Landlord were parties to that certain Limited Rent Guaranty dated
as of November 15, 1999 (the “Old Guaranty”) with respect to the Hotel Property,
and such Old Guaranty was terminated in accordance with its terms.
   
B.
Guarantor owns, directly or indirectly, all of the capital stock in Tenant.
   
C.
The transactions contemplated by the Hotel Lease are of direct, material and
substantial benefit to Guarantor.



NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor and Landlord hereby covenant and agree as follows:




SECTION 1


DEFINED TERMS


The following terms, as used in this Guaranty, shall have the meanings set forth
below:


“Accounting Period” shall have the meaning given such term in the Hotel Lease.


“Additional Funded Amount” shall have the meaning given such term in Section 2.B
hereof.


“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under


--------------------------------------------------------------------------------



common control with”) of a Person means the possession, directly or indirectly,
of the power: (i)  to vote more than fifty percent (50%) of the voting stock of
such Person; or (ii) to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting stock, by
contract or otherwise.


“Aggregate Amount Funded” shall mean, as of any given point in time, the Amount
Funded for all prior Fiscal Years plus the Amount Funded for the current Fiscal
Year.


“Amount Funded” shall mean the remainder of (i) all Guaranteed Rent paid for a
Fiscal Year (other than payments, after the Effective Date, of accrued but
unpaid Rent for Accounting Period 12 and Accounting Period 13 of the 2004 Fiscal
Year), either by Tenant pursuant to the terms of the Hotel Lease or by Guarantor
pursuant to the terms of this Guaranty, less (ii) the total amount of Cash
Available for Lease Payments during such Fiscal Year derived from the Hotel
Property. The Amount Funded shall be calculated cumulatively for all Accounting
Periods elapsed during a Fiscal Year, and shall be subject to adjustment and
true-up pursuant to the provisions of Section 2 hereof. The Amount Funded for
any Fiscal Year shall in no event be less than zero. Without limiting the
foregoing, Amount Funded shall include Guaranteed Rent with respect to
Accounting Period 1 of the 2005 Fiscal Year anticipated to be paid on or about
the Effective Date.


“Applicable Laws” shall have the meaning given such term in the Hotel Lease.


“Business Day” shall have the meaning given such term in the Hotel Lease.


“Cash Available for Lease Payments” shall mean the remainder of (i) Total Hotel
Sales for the Hotel Property during a given Fiscal Year, less (ii) Property
Expenses for the Hotel Property for the same Fiscal Year.


“CNL” shall mean CNL Hospitality Partners, LP, a Delaware limited partnership.


“Default” and “Event of Default” shall have the respective meanings given such
terms in the Hotel Lease.


“Exercise of Rights” shall have the meaning given such term in Section 6.C
hereof.


“Fiscal Year” shall mean Tenant’s Fiscal Year which as of the Effective Date
ends at midnight on the Friday closest to December 31 in each calendar year; the
new Fiscal Year begins on the Saturday immediately following said Friday. If
Tenant’s Fiscal Year is changed in the future, appropriate adjustment to this
Guaranty’s reporting and accounting procedures shall be made; provided, however,
that no such change or adjustment shall alter the Guaranty Term or in any way
reduce the payments due hereunder.


“Guaranteed Rent” shall have the meaning given such term in Section 2.A hereof.


“Guarantor” shall have the meaning given such term in the Preamble.



2

--------------------------------------------------------------------------------



“Guaranty Funding Limit” shall mean Eighteen Million Four Hundred Eighty-Seven
Thousand Two Hundred Sixty-Six Dollars ($18,487,266).


“Guaranty Funding Limit Notice” shall have the meaning given such term in
Section 3.B hereof.


“Guaranty Term” shall have the meaning given such term in Section 3.A hereof.


“Hotel Lease” shall have the meaning given such term in the Recitals.


“Hotel Property” shall have the meaning given such term in the Recitals.


“Landlord” shall have the meaning given such term in the Preamble.


“Late Charges” shall mean late charges payable by Tenant with respect to Minimum
Rent and/or Percentage Rent pursuant to Section 3.2 of the Hotel Lease.


“Legal Requirements” shall have the meaning given such term in the Hotel Lease.


“Minimum Rent” shall have the meaning given such term in the Hotel Lease.


“Overdue Rate” shall mean, on any date, a per annum rate of interest equal to
the lesser of (i) twelve percent (12%) or (ii) the maximum rate then permitted
under applicable law.


“Percentage Rent” shall have the meaning given such term in the Hotel Lease.


“Persons” shall have the meaning given such term in the Hotel Lease.


“Preamble” shall mean the first paragraph of this Agreement.


“Property Expenses” shall have the meaning given such term in Exhibit A attached
hereto.


“Recitals” shall mean paragraphs A through C under the heading “Recitals” in
this Agreement.


“Rent” shall have the meaning given such term in the Hotel Lease.


“Repaid Amount” shall have the meaning given such term in Section 2.B hereof.


“Repossession” shall have the meaning given such term in Section 6.C hereof.


“Retroactive Period” shall have the meaning given such term in Section 3.C
hereof.


“Retroactive Reduction Event” shall have the meaning given such term in Section
3.C hereof.

3

--------------------------------------------------------------------------------





“Security Deposit” shall have the meaning given such term in the Hotel Lease.


“Tenant” shall have the meaning given such term in the Recitals.


“Total Hotel Sales” shall have the meaning given such term in the Hotel Lease.


“Transfer” shall have the meaning given such term in the Hotel Lease.




SECTION 2


GUARANTY


A.
Subject to the terms, provisions and limitations of this Guaranty, Guarantor
hereby absolutely, unconditionally and irrevocably guarantees to Landlord the
full, complete and timely payment to Landlord of all Minimum Rent, Percentage
Rent, and applicable Late Charges (collectively, “Guaranteed Rent”) as and when
such amounts become due and payable in accordance with the Hotel Lease during
the Guaranty Term, without deduction, reduction or credit by reason of any
set-off (except to the extent of any set-offs to which Tenant is expressly
entitled pursuant to the terms of the Hotel Lease); provided, however, that the
Aggregate Amount Funded shall in no event exceed the Guaranty Funding Limit.
Subject to the terms, provisions and limitations of this Guaranty, this Guaranty
is an absolute, irrevocable and unconditional guaranty of payment. For purposes
hereof, and notwithstanding anything to the contrary contained in the Hotel
Lease, it is expressly understood and agreed that the Guaranteed Rent guaranteed
hereunder shall not include any sums for damages arising from an Event of
Default or termination of the Hotel Lease, specifically including damages
computed on the basis of the acceleration of any Rent due under the Hotel Lease,
it being understood and agreed that Guarantor’s agreement to pay Guaranteed Rent
hereunder shall not exceed the amount of Minimum Rent, Percentage Rent and
applicable Late Charges payable during the Guaranty Term in accordance with the
Hotel Lease. Any defense, claim, counterclaim or offset that would be available
to Tenant under the Hotel Lease or applicable law arising as a result of
Landlord’s failure to mitigate damages pursuant to the terms of Section 12.2 of
the Hotel Lease shall, notwithstanding anything to the contrary contained in
Section 16.A hereof, likewise be available to and for the benefit of Guarantor
(but Landlord’s failure to mitigate damages will not serve as a basis, standing
alone, for termination of this Guaranty).
   
B.
Guarantor shall pay the Guaranteed Rent, in amounts required hereunder, within
ten (10) Business Days after Landlord provides notice hereunder to Guarantor of
Tenant’s failure to pay such amounts; provided, however, that in the event of an
Exercise of Rights or Repossession, the above-referenced period of “ten (10)
Business Days” shall be “twenty (20) Business Days.” During the course of each
Fiscal Year, the Guaranteed Rent and the Amount Funded will be calculated for
each Accounting Period within such Fiscal Year (on a cumulative basis for all
Accounting Periods then elapsed during such Fiscal Year). The actual Guaranteed
Rent and Amount Funded shall be trued-up and adjusted after each Accounting
Period (and after each Fiscal Year), based on the actual cumulative Minimum
Rent, Percentage Rent, Late Charges and Cash Available for Lease Payments
through such Accounting Period (or through the end of such Fiscal Year, as the
case may be). Guarantor and Landlord shall cooperate with respect to each such
true-up calculation and shall promptly share all calculations and determinations
relating thereto or resulting therefrom.
       
1.
If any such true-up calculation demonstrates that Guarantor overfunded the
Guaranteed Rent during the applicable period, Landlord shall repay to
Guarantor the amount of such overfunding (any such repaid amount, or offset and
reduced amount, as provided herein, the “Repaid Amount”) within five (5)
Business Days after the first to occur of (i) Landlord’s actual knowledge of the
occurrence of such overfunding and the amount thereof, or (ii) Landlord’s
receipt of notice from Guarantor identifying the amount of such overfunding;
provided, however, in lieu of such payment, Guarantor may, at its election, upon
notice to Landlord, offset and reduce (or cause Tenant to offset and reduce) the
amount of Guaranteed Rent otherwise payable by Guarantor hereunder (or by Tenant
under the Lease, as the case may be) by the amount of such overfunding or any
portion thereof. The parties agree that (a) the total amount of the Amount
Funded shall be reduced by any such Repaid Amount; (b) such Repaid Amount shall
be treated, for purposes of this Guaranty, as if it was never funded by
Guarantor; and (c) such Repaid Amount shall not be included in the calculation
of Aggregate Amount Funded for purposes of determining whether the Guaranty
Funding Limit has been reached pursuant to Section 3.A.1 hereof.
     
2.
If any such true-up calculation demonstrates that Guarantor underfunded the
Guaranteed Rent during the applicable period, Guarantor shall pay to Landlord
the amount of any such underfunding (any such additional payment, the
“Additional Funded Amount”) within five (5) Business Days after the first to
occur of (i) Guarantor’s or (except in the case of an Exercise of Rights or a
Repossession) Tenant’s actual knowledge of the occurrence of such underfunding
and the amount thereof, or (ii) Guarantor’s receipt of notice from Landlord
identifying the amount of such underfunding. Landlord’s failure to provide such
notice with respect to Additional Funded Amounts within any specific time period
shall not be a waiver of Landlord’s rights under this Guaranty. The parties
agree that any amounts funded by Guarantor as Additional Funded Amounts shall be
added to, and shall be treated for all purposes hereunder as, Amount Funded.
       
3.
Notwithstanding anything in this Section 2.B to the contrary, nothing herein
shall require (or be deemed to require) Guarantor to pay any Percentage Rent
prior to the time such Percentage Rent is payable in accordance with the
provisions of the Hotel Lease.
     


4

--------------------------------------------------------------------------------





C.
In the event Guarantor and Tenant should each pay the same Guaranteed Rent to
Landlord (i.e., Guarantor funds a portion of the Guaranteed Rent pursuant to the
provisions hereof and Tenant funds the same amounts from the Hotel Property),
(i) Landlord shall return to Guarantor the amounts that were paid by Guarantor
within five (5) Business Days after the first to occur of (a) Landlord’s actual
knowledge of the occurrence of such payment and the amount thereof, or (b)
Landlord’s receipt of notice from Guarantor identifying the amount of such
payment; (ii) the total amount of the Amount Funded shall be reduced by any such
repaid amounts; (iii) such repaid amounts shall be treated, for purposes of this
Guaranty, as if they were never funded by Guarantor; and (iv) such repaid
amounts shall not be included in the calculation of Aggregate Amount Funded for
purposes of determining whether the Guaranty Funding Limit has been reached
pursuant to Section 3.A.1 hereof.
   
D.
Subject to the terms, provisions and limitations of this Guaranty, this Guaranty
is a continuing Guaranty and shall remain in full force and effect until the
indefeasible satisfaction and discharge in full of Guarantor’s obligations
hereunder.





SECTION 3


GUARANTY TERM


A.
The term of this Guaranty (the “Guaranty Term”) shall be the period commencing
on the Effective Date and ending on the earliest to occur of:
     
1.
the first date on which the Aggregate Amount Funded equals the Guaranty Funding
Limit, subject to the provisions of Section 3.C below;
     
2.
December 31, 2006;
     
3.
the date on which any Transfer of the fee interest in the Hotel Property occurs
to any Person that is not an Affiliate of CNL, or any other Transfer of the
Hotel Property occurs in violation of Section 15 of the Hotel Lease;
       
4.
the date on which Landlord is a Person which is not an Affiliate of CNL, or any
sale, assignment, transfer or other disposition, for value or otherwise,
voluntary or involuntary, by merger, operation of law or otherwise, in a single
transaction or a series of transactions, of any interest in Landlord or any
Person having an interest, directly or indirectly, in Landlord, occurs in
violation of Section 15 of the Hotel Lease; or


5

--------------------------------------------------------------------------------






 
5.
the date on which a termination of the Hotel Lease occurs pursuant to the terms
of the Hotel Lease, other than a termination due to an Event of Default by
Tenant (except that Minimum Rent and applicable Late Charges accrued up to the
date of such termination and unpaid shall be and remain guaranteed amounts
hereunder until paid).
   
B.
To confirm that the Aggregate Amount Funded equals or exceeds the Guaranty
Funding Limit, Guarantor shall send a notice (the “Guaranty Funding Limit
Notice”) to Landlord, which notice shall include (a) a certificate of an officer
of Guarantor affirming the accuracy and completeness of the Aggregate Amount
Funded determination of Guarantor, and (b) a copy of the calculation of the
Aggregate Amount Funded determination of Guarantor. Landlord, at its sole cost
and expense (except as provided hereinbelow), shall be entitled to perform an
independent audit to confirm the accuracy of any such determination submitted by
Guarantor, provided Landlord provides notice to Guarantor of its intent to
perform such audit within ninety (90) days after Guarantor’s giving of the
Guaranty Funding Limit Notice to Landlord. If Landlord timely notifies Guarantor
of its intent to audit, such audit shall be commenced not later than ninety (90)
days after Landlord’s giving of notice of its intent to audit to Guarantor, and
completed within a commercially reasonable period of time thereafter; provided,
however, that Landlord shall have such longer period to complete such audit as
may be reasonably required as a result of Guarantor’s or its Affiliates’ failure
or delay in cooperating, as reasonably requested by Landlord, in connection with
such audit. If such independent audit establishes that the Aggregate Amount
Funded did not equal or exceed the Guaranty Funding Limit, the Guaranty Term
shall not end pursuant to Section 3.A.1, but shall continue, subject
nevertheless to all of the terms and conditions hereof (including without
limitation Section 3.A) and the reasonable third-party costs of such audit shall
be borne by Guarantor.
   
C.
The parties acknowledge that, based on the foregoing provisions, it is possible
that the Guaranty Term will expire in the middle of a Fiscal Year pursuant to
Section 3.A.1, but that, based on a subsequent Accounting Period or Fiscal Year
true-up undertaken pursuant to Section 2.B with respect to such Fiscal Year and
a resulting payment of a Repaid Amount, the Aggregate Amount Funded will again
be reduced below the Guaranty Funding Limit (such occurrence, a “Retroactive
Reduction Event”). The parties agree that, upon the occurrence of a Retroactive
Reduction Event, the following shall occur:
     
1.
The provisions of this Guaranty shall apply retroactively to the period (the
“Retroactive Period”) between (i) the date on which the Guaranty Term initially
expired pursuant to Section 3.A.1 and (ii) the earlier to occur of (x) the date
on which the Guaranty Term again expires pursuant to the reapplication of the
provisions of Section 3.A (and subject to the reapplication of Section 3.C) or
(y) the last day of (as applicable) the Accounting Period or the Fiscal Year for
which the true-up described in the first paragraph of Section 3.C occurred.


6

--------------------------------------------------------------------------------






 
2.
If the Retroactive Period does not expire pursuant to Section 3.C.1(ii)(x)
above, the Guaranty Term shall again become effective commencing with the first
(1st) Accounting Period immediately following (as applicable) the Accounting
Period or the Fiscal Year for which the true-up described in the first paragraph
of Section 3.C occurred and shall remain in effect subject to the reapplication
of the provisions of Section 3.A.
     
3.
If (i) the Retroactive Period expires pursuant to Section 3.C.1(ii)(x) above, or
(ii) the Fiscal Year true-up undertaken pursuant to Section 2.B with respect to
the Fiscal Year during which the Guaranty Term initially expired pursuant to
Section 3.A.1 (or subsequently expires pursuant to Section 3.C.1 and this
Section 3.C.3) determines that, based on actual results for such Fiscal Year,
the Aggregate Amount Funded by Guarantor through such Fiscal Year equaled or
exceeded the Guaranty Funding Limit, then the provisions of Section 3.C.2 shall
not be effective.
     



SECTION 4


CONSENT TO HOTEL LEASE


Guarantor hereby unconditionally acknowledges, agrees and consents to the terms,
covenants and conditions of the Hotel Lease.




SECTION 5


WAIVERS BY GUARANTOR


Guarantor hereby waives notice of acceptance of this Guaranty by Landlord and
any and all notices and demands of every kind and description which may be
required to be given by any statute or rule of law. Guarantor agrees that the
liability of Guarantor hereunder shall in no way be affected, diminished, or
released by (i) any forbearance or indulgence which may be granted to Tenant (or
to any successor thereto or to any Person which shall have assumed the
obligations thereof), or (ii) any waiver or amendment of any term, covenant or
condition in the Hotel Lease, or (iii) the acceptance of additional security.



7

--------------------------------------------------------------------------------





SECTION 6


ENFORCEMENT


A.
Subject to the terms and provisions of this Section, Guarantor agrees that this
Guaranty may be enforced by Landlord without enforcing any rights it may have
against any other Person or any collateral or against Guarantor under any
separate agreement. Guarantor further agrees that nothing herein contained shall
prevent Landlord from suing on the Hotel Lease, or from exercising any other
right available to Landlord under the Hotel Lease. The exercise of any of the
aforementioned rights shall not constitute a legal or equitable discharge of
Guarantor, it being the purpose and intent of Guarantor that its obligations
under this Guaranty shall be absolute and unconditional until the termination of
this Guaranty pursuant to the terms of this Guaranty. Guarantor’s covenants and
agreements set forth in this Section shall survive the expiration or termination
of this Guaranty.
   
B.
Guarantor agrees, as principal obligor and not as a guarantor only, to pay to
Landlord forthwith upon demand, in immediately available funds, all costs and
expenses to third parties (including court costs and reasonable legal fees and
expenses) incurred or expended by Landlord in connection with the enforcement of
this Guaranty, together with interest on amounts recoverable under this
Guaranty, from the time such amounts become due until payment, at the Overdue
Rate. Guarantor’s covenants and agreements set forth in this Section shall
survive the expiration or termination of this Guaranty and shall be due and
payable notwithstanding, and may in fact exceed, any and all limits set forth in
this Guaranty.
   
C.
Notwithstanding any term or provision contained in this Guaranty to the
contrary, in the event Landlord or any other Person shall become the record or
beneficial owner of the issued and outstanding shares of stock of Tenant,
pursuant to the exercise of rights (the “Exercise of Rights”) contained in that
certain Stock Pledge Agreement dated November 15, 1999 between Courtyard
Management Corporation, a Delaware corporation, as pledgor, and Landlord, as
pledgee, or upon the repossession and/or reletting of the Hotel Property by or
on behalf of Landlord (“Repossession”), this Guaranty shall be modified,
effective as of the date which is the earlier of (x) the date of the Exercise of
Rights and (y) the date of the Repossession, as follows:
     
1.
For purposes of determining the amount of Guaranteed Rent for which Guarantor is
liable hereunder, Tenant shall be conclusively deemed to have paid to Landlord
all of the Cash Available for Lease Payments for the Hotel Property;
     
2.
Landlord shall cause Tenant (or, in the event of a Repossession, any other party
in control of the Hotel Property) to supply to Guarantor all information as
Guarantor may reasonably request in writing to aid Guarantor in determining the
Amount Funded and Cash Available for Lease Payments;


8

--------------------------------------------------------------------------------






 
3.
Landlord shall thereafter pay to Guarantor any Security Deposit (not theretofore
applied by Landlord in accordance with the terms of the Hotel Lease) at such
time or times as, and to the extent that, such Security Deposit would otherwise
be owing and due to Tenant, its successors or assigns, subject to the provisions
of the Hotel Lease; and
     
4.
Guarantor’s obligation to pay Late Charges shall be limited to those Late
Charges which accrue only from and after the twentieth (20th) Business Day
following notice of the non-payment of Rent as provided in Section 2.B hereof.





SECTION 7


CLAIMS BY GUARANTOR AGAINST TENANT


Nothing hereunder contained shall operate as a release or discharge, in whole or
in part, of any claim of Guarantor against Tenant by subrogation or otherwise,
by reason of any act done or any payment made by Guarantor pursuant to the
provisions of this Guaranty; but all such claims shall be subordinate to the
claims of Landlord.




SECTION 8


FAILURE TO FUND BY GUARANTOR


If Guarantor is required to provide funds to Landlord pursuant to this Guaranty
and fails to do so at such time Guarantor is required to do so hereunder,
Landlord may provide Guarantor with a default notice (a “Default Notice”).
Interest at the Overdue Rate shall accrue and be due and owing by Guarantor to
Landlord for any Guaranteed Rent not paid when due (which interest shall accrue
from the date on which such amounts were required to be funded hereunder until
the date on which such amounts are actually funded). If Guarantor fails to
provide to Landlord the funds it is required to provide pursuant to this
Guaranty within four (4) Business Days after receiving a Default Notice (a “Cure
Period”), any default of Landlord under the Hotel Lease, or any other agreement
between Landlord, Guarantor and/or Tenant, to the extent caused by such
Guarantor default, shall be deemed waived until such time as Guarantor has cured
such non-payment by Guarantor. Landlord’s failure to provide a Default Notice
with respect to amounts required to be funded by Guarantor hereunder within any
specific time period shall not be a waiver of Landlord’s rights under this
Guaranty at such time as it does provide a Default Notice with respect to such
amounts. Guarantor’s covenants and agreements set forth in this Section shall
survive the expiration or termination of this Guaranty.



9

--------------------------------------------------------------------------------





SECTION 9


NOTICES


Notices, statements and other communications to be given under the terms of this
Guaranty shall be in writing and delivered by hand against receipt or sent by
certified or registered mail or Express Mail service, postage prepaid, return
receipt requested or by nationally utilized overnight delivery service,
addressed to the parties as follows:



   
To Landlord:
Courtyard Annex, L.L.C.
 
c/o CNL Hospitality Corp.
 
450 South Orange Avenue
 
Orlando, Florida 32801-3336
 
Attn: Senior Vice President of Portfolio Management
 
Phone: (407) 650-1149
 
Fax: (407) 650-1085
 
and
 
Attn: Chief Accounting Officer
 
Phone: (407) 540-2563
 
Fax: (407) 650-1085





with copy to:
CNL Hospitality Corp.
 
450 South Orange Avenue
 
Orlando, Florida 32801-3336
 
Attn: Office of General Counsel
 
Phone: (407) 650-1592
 
Fax: (407) 650-1085
 
and
 
Lowndes Drosdick Doster Kantor & Reed, P.A.
 
215 North Eola Drive
 
Orlando, Florida 32801
 
Attn: William T. Dymond, Jr., Esquire
 
Phone: (407) 843-4600
 
Fax: (407) 843-4444



to Guarantor:
Marriott International, Inc.
 
10400 Fernwood Road
 
Bethesda, Maryland 20817
 
Attn: Department 52.923.27 - Hotel Operations
 
Phone: (301) 380-9555
 
Fax: (301 380-6727




10

--------------------------------------------------------------------------------





with copy to:
Marriott International, Inc.
 
10400 Fernwood Road
 
Bethesda, Maryland 20817
 
Attn: Department 51/911 - Lodging Financial Analysis
 
Phone: (301) 380-7301
 
Fax: (301 380-1074



or at such other address as is from time to time designated by the party
receiving the notice. Any such notice that is mailed in accordance herewith
shall be deemed received when delivery is received or refused, as the case may
be.




SECTION 10


APPLICABLE LAW; JURISDICTION


This Guaranty shall be interpreted, construed, applied and enforced in
accordance with the laws of the State of Maryland applicable to contracts
between residents of Maryland which are to be performed entirely within
Maryland, regardless of (i) where any such instrument is executed or delivered;
or (ii) where any payment or other performance required by any such instrument
is made or required to be made; or (iii) where any breach of any provision of
any such instrument occurs, or any cause of action otherwise accrues; or (iv)
where any action or other proceeding is instituted or pending; or (v) the
nationality, citizenship, domicile, principal place of business, or jurisdiction
of organization or domestication of any party; or (vi) whether the laws of the
forum jurisdiction otherwise would apply the laws of a jurisdiction other than
the State of Maryland; or (vii) any combination of the foregoing. The parties
acknowledge, consent and agree that any United States District Court for the
District of Maryland and any court of competent jurisdiction in the State of
Maryland shall have jurisdiction in any proceeding instituted to enforce this
Guaranty or any provision hereof and any objections to venue are hereby waived.




SECTION 11


BINDING EFFECT


The rights, powers, privileges, and discretions (hereinafter referred to as the
“rights”) to which the parties may be entitled hereunder shall inure to the
benefit of each of their respective permitted successors and assigns. All the
rights of the parties herein are cumulative and not alternative and may be
enforced successively or concurrently. Failure of any party to exercise any of
its rights shall not be deemed a waiver thereof, and no waiver of any of a
party’s rights shall be deemed to apply to any other rights. The terms,
covenants, and conditions of, or imposed upon, each party herein shall be
binding upon the permitted successors and assigns of such party.

11

--------------------------------------------------------------------------------







SECTION 12


SEVERABILITY


In case any provision (or any part of any provision) contained in this Guaranty
shall for any reason be held to be invalid, illegal or unenforceable in any
respect (an “Unlawful Provision”), such Unlawful Provision shall not affect any
other provision (or remaining part of the affected provision) of this Guaranty,
but this Guaranty shall be construed as if such Unlawful Provision had never
been a part of this Guaranty unless such Unlawful Provision materially affects
the benefits and burdens anticipated by the parties in entering into this
Guaranty.




SECTION 13


GRAMMAR


When used herein, the singular shall include the plural; the plural the
singular; and the use of any gender shall be applicable to all genders.




SECTION 14


TIME OF THE ESSENCE


Time is of the essence in the performance of the obligations and undertakings of
the parties hereto.




SECTION 15


CAPTIONS


The captions appearing in this Guaranty are inserted only as a matter of
convenience and do not define, limit, construe or describe the scope or intent
of the sections of this Guaranty or in any way affect this Guaranty.



12

--------------------------------------------------------------------------------





SECTION 16


MISCELLANEOUS


A.
Unenforceability of Guaranteed Obligations, Etc. If Tenant is for any reason
(other than by reason of any written waiver or discharge) under no legal
obligation to pay any of the Guaranteed Rent, or if any other moneys included in
the Guaranteed Rent have become unrecoverable from Tenant by operation of law or
for any other reason, the obligations of Guarantor contained in this Guaranty
shall nevertheless remain in full force and effect and shall be binding upon
Guarantor.
   
B.
Consents and Waivers. Guarantor hereby acknowledges receipt of a correct and
complete copy of the Hotel Lease, and consents to all of the terms and
provisions thereof, as the same may be from time to time hereafter amended or
changed in accordance therewith, and waives (a) notice of any default hereunder
and any default, breach or nonperformance or any Default or Event of Default
with respect to any of the Guaranteed Rent under the Hotel Lease, (b) demand for
performance or observance of, and any enforcement of any provision of, or any
pursuit or exhaustion of rights or remedies against Tenant, under or pursuant to
the Hotel Lease, or any agreement directly or indirectly relating thereto and
any requirements of diligence or promptness on the part of Landlord in
connection therewith, and (c) to the extent Guarantor lawfully may do so, any
and all demand and notices of every kind and description with respect to the
foregoing or which may be required to be given by any statute or rule of law and
any defense of any kind which it may now or hereafter have with respect to this
Guaranty, the Hotel Lease or the Guaranteed Rent guaranteed hereunder; provided,
however, that after any Exercise of Rights by Landlord, Landlord shall not amend
the Hotel Lease to increase the amount of Guaranteed Rent payable thereunder, or
the dates on which such Guaranteed Rent becomes due, or any other provisions of
the Hotel Lease affecting the payment (or non-payment) of Guaranteed Rent, or
affecting Landlord’s duty to mitigate damages thereunder, without Guarantor’s
prior written consent, and Landlord shall give Guarantor copies of any Notices
of Default given pursuant to the Lease.
   


13

--------------------------------------------------------------------------------





C.
No Impairment. The obligations, covenants, agreements and duties of Guarantor
under this Guaranty shall not be affected or impaired by any waiver by Landlord
of all of the Guaranteed Rent or the performance or observance by Tenant of any
of the agreements, covenants, terms or conditions contained in the Hotel Lease
or any indulgence in or the extension of the time for payment or performance by
Tenant of any amounts payable under or in connection with the Hotel Lease or any
other instrument or agreement relating to the Guaranteed Rent or of the time for
performance by Tenant of any other obligations under or arising out of any of
the foregoing or the extension or renewal thereof, or the modification or
amendment (whether material or otherwise) of any duty, agreement or obligation
of Tenant set forth in the Hotel Lease (subject to the proviso in Section 16.B
applicable after any Exercise of Rights by Landlord), or the voluntary or
involuntary sale or other disposition of all or substantially all the assets of
Tenant or insolvency, bankruptcy, or other similar proceedings affecting Tenant
or any assets of Tenant, or the release or discharge of Tenant from the
performance or observance of any agreement, covenant, term or condition
contained in any agreement, covenant, term or condition contained in any of the
foregoing by operation of law, or any other cause, whether similar or dissimilar
to the foregoing.
   
D.
Reimbursement, Subrogation, Etc. Guarantor hereby covenants and agrees that it
shall not enforce or otherwise exercise any rights of reimbursement,
subrogation, contribution or other similar rights against Tenant or any other
Person with respect to the Guaranteed Rent prior to the payment in full of the
obligations of Tenant under the Hotel Lease. Until all obligations of Tenant
under the Hotel Lease shall have been paid and performed in full, Guarantor
shall have no right of subrogation, and Guarantor waives any defense it may have
based upon any election of remedies by Landlord which destroys Guarantor’s
subrogation rights or Guarantor’s rights to proceed against Tenant for
reimbursement, (including, without limitation, any loss of rights Guarantor may
suffer by reason of any rights, powers or remedies of Tenant in connection with
any anti-deficiency laws or any other laws limiting, qualifying or discharging
the indebtedness to Landlord). If, notwithstanding such waiver, any funds shall
be paid or transferred to Guarantor on account of such subrogation,
contribution, or other similar rights at any time when all of the obligations of
Tenant have not been paid in full, Guarantor shall hold such funds in trust for
Landlord and shall forthwith pay over Landlord such funds to be applied by
Landlord to the obligations of Tenant.
   
E.
Continuing Enforcement. If, after receipt of any payment under this Guaranty,
Landlord is compelled or agrees, for settlement purposes, to surrender such
payment to any Person relating to Guarantor’s insolvency, bankruptcy or
inability to pay its debts as they become due or as a direct result of
Guarantor’s actions (including, without limitation, a determination that such
payment is void or voidable as a preference or fraudulent conveyance, an
impermissible setoff, or a diversion of trust funds), Guarantor’s obligation to
fund under this Guaranty shall continue (subject to such other limitations as
are set forth herein) as if the payment (which was so surrendered) had not been
made. The provisions of this Section shall survive the termination of this
Guaranty.
   
F.
Remedies Cumulative. No remedy herein conferred upon a party hereto is intended
to be exclusive of any other remedy, and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity (including, without limitation, the
right to seek the remedy of specific performance) or by statute or otherwise.
   
G.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and shall supersede and
take the place of any other instruments purporting to be an agreement of the
parties hereto relating to the subject matter hereof.
   
H.
Counterparts. The parties agree that this Guaranty may be signed and delivered
in counterparts.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
with the intention of creating an instrument under seal.





 
GUARANTOR:
     
Marriott International, Inc.,
 
a Delaware corporation
     
By:
/s/ Timothy J. Grisius   (SEAL)
   
Timothy J. Grisius
   
Authorized Signatory
         
LANDLORD:
     
CNL Philadelphia Annex, LLC,
 
a Delaware limited liability company
         
By:
/s/ Barry A.N. Bloom (SEAL)
   
Name: Barry A.N. Bloom
   
Title: Senior Vice President





--------------------------------------------------------------------------------



Tenant has executed this Guaranty solely for the purpose of agreeing to the
waiver contained in Section 8 of this Guaranty.





 
TENANT:
     
City Center Annex Tenant Corporation,
 
a Delaware corporation
     
By: /s/ Timothy J. Grisius  (SEAL)
   
Name: Timothy J. Grisius
   
Title:   Vice President






--------------------------------------------------------------------------------




LIMITED RENT GUARANTY


EXHIBIT A


Property Expenses




The Term “Property Expenses” shall mean, for the requisite period, the sum of
the following items (capitalized terms not otherwise defined in the Guaranty
shall have the respective meanings given such terms in the Hotel Lease).


1.
the cost of sales, including, without limitation, compensation, fringe benefits,
payroll taxes and other costs relating to employees of Tenant and/or the Manager
(the foregoing costs shall not include salaries and other employee costs of
executive personnel of Tenant and/or the Manger who do not work at the Hotel
Property on a regular basis; except that the foregoing costs shall include the
allocable portion of the salary and other employee costs of any general manager
or other supervisory personnel assigned to a “cluster” of hotels which includes
the Hotel Property);
   
2.
departmental expenses incurred at departments within the Hotel Property;
administrative and general expenses; the cost of marketing incurred by the Hotel
Property; advertising and business promotion incurred by the Hotel Property;
heat, light, and power; computer line charges; and routine repairs, maintenance
and minor alterations not paid from the Reserve;
   
3.
the cost of Inventories and FAS consumed in the operation of the Hotel Property;
   
4.
a reasonable reserve for uncollectible accounts receivable as determined by the
Tenant and/or Manager;
   
5.
all costs and fees of independent professionals or other third parties who are
retained by Tenant and/or Manager to perform services required or permitted
hereunder;
   
6.
all costs and fees of technical consultants and operational experts who are
retained or employed by Tenant, Manager and/or Affiliates of the Tenant or
Manager for specialized services (including, without limitation, quality
assurance inspectors) and the cost of attendance by employees of the Hotel
Property at training and manpower development programs sponsored by Tenant
and/or Manager;
   
7.
the fees and other charges paid pursuant to the terms of the Franchise
Agreement, including all franchise fees and royalty fees;
   
8.
insurance costs and expenses as provided in Article 9 of the Hotel Lease;


--------------------------------------------------------------------------------





9.
payments made into the Reserve pursuant to Section 5.1.2 of the Hotel Lease;
   
10.
payments of Impositions pursuant to the Hotel Lease; and
   
11.
such other costs and expenses incurred by Tenant and/or Manager as are
specifically provided for elsewhere in the Hotel Lease or are otherwise
reasonably necessary for the proper and efficient operation of the Hotel
Property; provided, however, it shall not include any fees paid to the Manager
pursuant to the terms of any Management Agreement.



Goods and services purchased and expenses incurred for a group or cluster of
hotels including the Hotel Property shall be allocated on an equitable basis.
 

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

